internal_revenue_service number release date uil 7702a cc fip plr-127235-01 date legend company a company b state a number b number d number e number f date a date b date c date d date e date f e f g contracts dear this is in reply to your letter dated date a in which you requested a waiver under sec_7702 of the internal_revenue_code that various life_insurance contracts the contracts will be treated as life_insurance contracts for federal tax purposes further you have requested that the proposed endorsement to bring the contracts into compliance with sec_7702 will not result in the loss of grandfathered status for purposes of sec_72 sec_264 sec_7702 and sec_7702a nor require retesting or the beginning of a new test period under sec_264 sec_7702 b - e and 7702a c and that the proposed endorsement not be treated as an exchange for federal tax purposes facts company a is a stock_life_insurance_company as defined in sec_816 and is subject_to taxation under part i of subchapter_l of the code company a is organized and operated under the laws of state a and is licensed to engage in the insurance_business in number b states company a joins in filing a consolidated_return with company b during the time the premiums are paid the contract’s cash_surrender_value is the greater of a the minimum guaranteed amounts reflected in the tabular cash_value or b the accumulation value less any applicable surrender charge the accumulation value is increased by premiums and interest including excess_interest and is reduced by withdrawals and current contract charges including any applicable surrender charges the accumulation value is based on guaranteed_interest of e percent compounded annually and cost of insurance coi guarantees that are a multiple ranging from percent of the cso rates reflected in the tabular cash_value the accumulation value is expected to grow more rapidly on a current basis than is guaranteed due to the crediting of excess_interest and the imposition of lower-than-guaranteed cost of insurance charges the contracts have minimum tabular cash surrender values dictated by minimum state nonforfeiture requirements the tabular cash_value the state nonforfeiture law generally requires the provision of a minimum cash_surrender_value that equals the excess of i the present_value of future_benefits over ii the present_value of adjusted premiums due in the future the company calculated the tabular cash_value based on interest rates ranging from f compounded annually and reflecting mortality assumptions based on percent of the commissioners standard ordinary mortality tables cso certain contracts involved assumptions reflecting differing proportions of male and female mortality the contracts were issued from date b to date c and were designed to comply with sec_7702 by satisfying the guideline premium requirements of sec_7702 and c and by falling within the cash_value corridor of sec_7702 as of date d company a had number d contracts in force as of date e number e contracts do not meet the requirements of sec_7702 number f contracts had not failed the guideline premium test as of date e but are scheduled by their terms to fail that test by date f error company a represents that an error occurred causing certain of the contracts to violate the requirements of sec_7702 because of its assumption regarding the relationship between the tabular cash_value and the accumulation value the intention of company a’s actuaries was to design the contracts where the tabular cash_value would control the determination of the contract’s guideline premiums ensuring that the gross single or level premiums for the contracts would equal the applicable guideline premiums company a analyzed sec_7702 and its legislative_history including the joint_committee on taxation’s general explanation of the revenue provisions of the deficit_reduction_act_of_1984 and specifically footnote contained therein in designing the contracts the company believed based on these authorities and in particular footnote that with respect to fixed premium universal_life_insurance contacts a contract could be designed to comply with the guideline premium test by its terms similar to the cash_value_accumulation_test company a represents that its actuaries erroneously focused on the tabular cash_value as representing the cash_surrender_value on which the guideline premium calculation should be based by design the contractual guarantees underlying the accumulation value were insufficient to mature the contracts company a assumed that the gross single or level premium could be designed so that it equals or is less than the guideline single or level premium respectively of the contracts thus the fixed premium universal_life_insurance contracts could be designed so they comply with the guideline premium test by their terms company a and its actuaries believed that this was consistent with the purposes of footnote thus company a looked solely at the assumptions underlying each contract’s tabular cash_value rather than its accumulation value in calculating guideline premiums in so doing company a’s actuaries did not recognize that the accumulation value exceeded the tabular cash_value on the contract’s guarantees during some durations thus company a did not compare the accumulation value to the tabular cash_value at each duration to determine which was the appropriate value to use correction of error company a proposes to correct the inadvertent failure of the contracts to satisfy the requirements of sec_7702 by adding a cash_value_accumulation_test cva endorsement to the contracts to provide term life_insurance coverage that will increase the death_benefits as necessary to assure compliance with sec_7702 the cva test factors are set forth in the endorsement the factors are determined using commissioners standard ordinary cso mortality aggregate tobacco status rates an annual effective_interest_rate of f and an endowment date at the insured’s attained age company a represents that the cva test factors are calculated in a manner consistent with sound and accepted actuarial practice and in accordance with sec_7702 the contract’s death_benefits will equal the greater of a the death_benefit presently provided by a contracts and b a minimum death_benefit that will be defined in a manner to ensure compliance with the cash_value_accumulation_test company represents that under the terms of each contract as amended by the endorsement the contract’s cash_surrender_value will not exceed the net_single_premium in respect of the contract’s future_benefits at any time after the corrective action is taken the amendments will not change the fixed premiums for the contracts nor will it result in any increase in the investment orientation of the contracts company a believes that this action will not improperly discriminate against contract holders company a represents that the endorsement to each contract will be issued to policyholders within days from the date of this letter law analysis in general for contracts issued after sec_7702 provides a definition of the term life_insurance_contract for all purposes of the code to satisfy this definition a life_insurance or endowment_contract must be treated as such under the applicable law pursuant to sec_7702 contract must also satisfy either meet the cash_value_accumulation_test of sub sec_7702 or satisfy the guideline premiums requirements of sub sec_7702 and fall within the cash_value_corridor_test of sec_7702 sec_7702 provides that a contract meets the cash_value_accumulation_test if by the terms of the contract the cash_surrender_value of the contract may not at any time exceed the net_single_premium which would have to be paid at such time to fund future_benefits under the contract sec_7702 provides that a contract meets the guideline premium requirements if the sum of the premiums_paid under such contract does not at any time exceed the guideline_premium_limitation as of such time sec_7702 provides that the term guideline_premium_limitation means as of any date the greater of a the guideline_single_premium or b the sum of the guideline level premiums to such date the guideline_single_premium is the single premium at issue that is needed to fund the future_benefits under the contract using the mortality and other charges specified in sec_7702 sec_7702 specifically provides the guideline_single_premium is based on i reasonable mortality charges which meet the requirements if any prescribed in regulations and which except as provided in the regulations do not exceed the mortality charges specified in the prevailing_commissioners’_standard_tables as defined in sec_807 as of the time the contract is issued ii any reasonable charges other than mortality charges which on the basis of the company’s experience if any with respect to similar contracts are reasonably expected to actually be paid and iii interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract the guideline_level_premium is the level annual equivalent of the guideline_single_premium payable until a deemed_maturity_date between the insured’s attained ages and with interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract sec_7702 the computational rules of sec_7702 and the definitions of sec_7702 apply to both the guideline single and guideline_level_premium the joint_committee on taxation’s general explanation of the revenue provisions of the deficit_reduction_act_of_1984 describes the manner in which the net_single_premium or the guideline_single_premium limitation are to be determined also if the contract’s nonforfeiture values for any duration are determined by a formula that uses the highest value produced by alternative combinations of guaranteed_interest rate or rates and specified mortality and other charges the combination of such factors used on a guaranteed basis in the highest cash_surrender_value for such duration should be used for such duration in determining either the net_single_premium or the guideline_premium_limitation footnote in this passage illustrates this provision with respect to a fixed premium universal_life_insurance contract as follows under a so-called fixed premium universal life contract if the cash_surrender_value on a guaranteed basis ignoring nonguaranteed factors such as excess_interest is not determined by the guaranteed_interest rate and specified mortality and expense charges used to determine the policy value for some duration but is instead determined by a secondary guarantee using the guaranteed_interest rate and specified mortality and expense charges associated with an alternate state law minimum nonforfeiture value for such duration the guaranteed_interest rate and mortality and expense charges of the secondary guarantee are to be used with respect to such duration in determining either the net_single_premium or the guideline_single_premium limitation staff of the joint_committee on taxation 98th cong 2d sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite comm print footnote is an illustration of the general_rule provided in the legislative_history regarding the determination of the guideline premium the legislative_history states that the guarantees that provide the highest cash surrender values should be used in a duration in determining the net_single_premium or the guideline_single_premium company a misinterpreted footnote in assuming that the tabular cash_value which represented the alternate state law minimum nonforfeiture guarantee would always exceed the accumulation value actuaries misapplied footnote because the actuaries focused on the fact that the accumulation value could not mature a policy rather than focusing on the factors required to be considered in determining the guideline_premium_limitation on a universal policy company a’s actuaries focused on the fact that the contracts would only mature using the tabular cash_value guarantees not the accumulation values and thus concluded these were the relevant values for calculations under sec_7702 the intention of company a’s actuaries was to design contacts so that the tabular cash values would control the determination of contracts’ guideline premiums and that the gross single or level premium for the contracts would equal the applicable guideline premium the actuaries assumed the contracts complied by their terms with the guideline premium requirements of sec_7702 because the assumptions underlying the tabular cash values are consistent with the computational rules of sec_7702 relating to interest mortality and expense charges the guarantees provided under the accumulation value were insufficient to mature a contract as opposed to the tabular cash_value if there had been a direct relationship between the accumulation value guarantees and tabular cash_value guarantees it would have been more apparent that the accumulation value guarantees were relevant to the guideline premium determinations for example if the determination of the next duration’s tabular cash_value and accumulation value were dependent upon which method produced the higher cash valued in the preceding duration company a may have realized that not all durations were the same company a has determined that the accumulation value prevails over the tabular cash_value at the time the contract was issued and for some period thereafter after that period the tabular cash_value prevails for the remaining life of the contract the length of the period during which the accumulation value prevails depends on the characteristics of the contract involved such as the age and sex of the insured at issue the premiums_paid and the size of the death_benefit provided the length of the period also depends on the version of the contract used pursuant to sec_7702 the secretary of treasury may waive a failure to satisfy the requirements of sec_7702 this waiver is granted if a taxpayer establishes that the statutory requirements were not satisfied due to reasonable error and that the reasonable steps are being taken to remedy the error based on all of the facts law and arguments presented we conclude that the failure of number e and f contracts to satisfy the requirements of sec_7702 is due to reasonable error company a’s errors are reasonable within the meaning of sec_7702 although company a erred in its application of footnote in determining its guideline premiums the errors are a possible misinterpretation of the mechanics of sec_7702 with respect to these types of contracts the design of the contracts was that the gross level premium of a contract would equal the guideline_level_premium and therefore comply with sec_7702 company a believed this design would eliminate compliance concerns company a made assumptions that the tabular cash_value would always exceed the accumulation value we further hold that the correction of the errors described above will have no effect on the issue dates of the contracts or on the dates on which they are considered to be entered into and will not be considered a change in benefits under sec_7702 or a material_change under sec_7702a thus the addition of the endorsement will not result in a loss of the grandfathered status for purposes of sec_72 sec_264 sec_7702 sec_7702a will not require retesting or the beginning of a new test period under sec_264 sec_7702 b - e and sec_7702a and will not be treated as an exchange for federal tax purposes we express no opinion as to the tax treatment of the contracts under the provisions of any other sections of the code and income_tax regulations that may also be applicable thereto this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the next federal_income_tax return to be filed by taxpayer sincerely yours donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
